Citation Nr: 0733706	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for hepatitis C.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal (VA Form 9) received in September 
2004, the veteran indicated that he wanted a hearing at the 
RO.  He specified that he did not want a Board hearing and it 
must be presumed that he wanted a hearing before a Decision 
Review Officer at the RO.  No hearing was scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted if an appellant expresses a desire to appear 
in person.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Decision Review Officer hearing 
at the RO, with appropriate 
notification to the veteran and 
representative.  

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for hepatitis C, taking 
into account any additional testimony 
and/or newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



